Citation Nr: 0801910	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-31 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial disability rating 
for bilateral hearing loss. 

2.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral tinnitus.  

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for carbon monoxide 
exposure. 

6.  Entitlement to service connection for poison from 
chemicals.

7.  Entitlement to service connection for exposure to 
tuberculosis.

8.  Entitlement to service connection for cardiac arrhythmia. 

9.  Entitlement to service connection for bilateral eye 
condition. 
REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to April 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The issues of entitlement to a compensable initial disability 
rating for bilateral hearing loss and service connection for 
hepatitis C are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The veteran's bilateral tinnitus is assigned a 10 percent 
rating, the maximum rating available under Diagnostic Code 
6260.

2.  The veteran does not have a current diagnosis of PTSD.

3.  The veteran does not have a current disability involving 
carbon monoxide exposure. 

4.  The veteran does not have a current disability involving 
poison from chemicals.

5.  The veteran does not have a current disability involving 
exposure to tuberculosis.

6.  The veteran does not have a current disability involving 
cardiac arrhythmia.

7.  The veteran's bilateral eye disorder did not manifest 
during service and is not related to a disease or injury in 
service. 


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus. 38 
U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 
6260 (2004); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.304 (2007). 

3.  Residuals of carbon monoxide exposure was not incurred in 
or aggravated by active service. 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007). 

4.  Residuals of chemical poisoning was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007). 

5.  Residuals of exposure to tuberculosis was not incurred in 
or aggravated by active service. 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007). 

6.  Cardiac arrhythmia was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007). 

7.  A bilateral eye condition was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an initial disability rating in excess of 
10 percent for his bilateral tinnitus. In addition, he seeks 
service connection for PTSD, carbon monoxide exposure, poison 
from chemicals, exposure to TB, cardiac arrhythmia, and a 
bilateral eye condition.  The veteran reports being exposed 
to toxic chemicals, including mustard gas, during active 
service and contends that he has residual disabilities as a 
result of this incident.  The veteran also claims service 
connection for heart palpitations and residuals of exposure 
to tuberculosis, which he relates to active service.  

Duty to Notify and Assist

The United States Department of Veterans Affairs (VA) has a 
statutory (and regulatory) duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice should be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Here, the duty to notify was satisfied by 
way of a letter sent to the appellant in May 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to the claimed conditions.  
 
VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the appellant's 
available service medical and administrative records, as well 
as VA outpatient treatment records.  The appellant has 
submitted medical treatment records from his private 
physicians.  The evidence of record establishes that the 
veteran is currently receiving Social Security Administration 
(SSA) disability benefits; however, the RO has not requested 
the medical records associated with the veteran's claim for 
SSA disability benefits.  A remand to request the 
aforementioned SSA records is not necessary for determining 
the merits of this appeal, as there is no evidence of injury 
or illness during service which may be related to his claimed 
disabilities.  By correspondence dated August 2005, the 
appellant declined an opportunity to set forth his 
contentions before a Veterans Law Judge.  A VA examination in 
connection with his claims for service connection was 
accomplished in November 2004.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the veteran in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes service medical records, VA 
outpatient treatment records, private medical treatment 
records, lay statements, and a VA compensation and pension 
examination report.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, on the claim. Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001). 
Entitlement to an Increased Initial Disability Rating for 
Bilateral Tinnitus

The veteran's tinnitus is already assigned the maximum 
schedular rating available under Diagnostic Code 6260.  As 
there is no legal basis upon which to award higher or 
separate schedular evaluations for tinnitus in each ear, his 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

There is no evidence of any tinnitus symptoms not 
contemplated by the rating criteria. Consequently, referral 
of this case for consideration of the assignment of 
extraschedular ratings is not warranted. See Floyd v. Brown, 
8 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).

Entitlement to Service Connection 

To establish service connection, three elements must be 
satisfied.  There must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  See also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).   

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2007).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

PTSD, Cardiac Arrhythmia, Exposure to Tuberculosis, Carbon 
Monoxide Exposure, Poison from Chemicals

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
present. 38 U.S.C.A. § 1110.  In Brammer v. Derwinski, 3 Vet. 
App. 223 (1992), the Court noted that Congress specifically 
limited entitlement to benefits for service-connected disease 
or injury to cases where such incidents had resulted in a 
disability. See also Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f). The provisions of 38 C.F.R. § 4.125(a) require that 
a diagnosis of a mental disorder conform to the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV). 

The veteran has claimed entitlement to service connection for 
PTSD that he believes is related to service. The veteran 
first sought treatment for a psychiatric disability in August 
1980, at which time questionable diagnoses of poly-substance 
drug abuse, personality disorder, underlying schizophrenia, 
and developmental deficiency were noted.  A February 1981 
psychiatric evaluation reflects an Axis I diagnosis of 
paranoid schizophrenia.  The veteran underwent a VA 
examination in December 1991 in connection with a previous 
claim for service connection for a nervous disorder.  The 
examination report notes an Axis I diagnosis of paranoid 
schizophrenia.  VA treatment records dated from 2004 to 2005 
indicate treatment for an anxiety disorder, depression, and 
panic attacks, but no diagnosis of PTSD.  

In regard to this absence of a diagnosis, it is observed that 
a March 2005 VA outpatient treatment record noted PTSD among 
the veteran's "active problems.  However, it is the Board's 
fundamental responsibility to evaluate the probative value of 
all medical and lay evidence.  See Owens v. Brown, 7 Vet. 
App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  
Although March 2005 record reflects the inclusion of PTSD on 
an "active problems" list, because the actual treatment 
records show treatment for other psychiatric diagnoses, it is 
concluded the inclusion of PTSD on the veteran's list of 
active problems was a clerical error.  The Board finds a 
clear preponderance of the evidence against a finding that 
the veteran has PTSD, diagnosed in accordance with DSM-IV 
that is related to his active service.  Accordingly, service 
connection for PTSD is not warranted. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304(f), 4.125 (2007).

The veteran also seeks service connection for cardiac 
arrhythmia, exposure to tuberculosis, carbon monoxide 
exposure, and poison from chemicals, all related to active 
service.  VA outpatient treatment records reflect the 
veteran's repeated complaints of heart palpitations; however, 
his heart was normal on examination in March 2004 and he is 
not currently receiving treatment for a cardiac disorder.  
With regard to his other claims for service connection, 
although the veteran's post-service VA medical records 
reflect on-going treatment for a multiplicity of physical 
problems, he has not received treatment for any chronic 
disabilities which a physician has attributed to exposure to 
tuberculosis, carbon monoxide exposure, or poison from 
chemicals.  In short, the veteran does not have a current 
diagnosis of any of the conditions claimed or a record of 
symptomatology to indicate the presence of a chronic 
disability. 

In the absence of current disabilities involving PTSD, 
cardiac arrhythmia, exposure to tuberculosis, carbon monoxide 
exposure, and poison from chemicals, the veteran's claims for 
service connection must be denied.  See Brammer, 3 Vet. App. 
223, 225.

Bilateral Eye Disorder
The veteran seeks service connection for a bilateral eye 
disorder.  He attributes his current bilateral eye disorder 
to exposure to chemicals, including mustard gas, during 
active service.  

The veteran's July 1972 enlistment examination report does 
not note the presence of dry eyes or abnormalities affecting 
either eye.  A May 1974 treatment record indicates the 
veteran was hit on the left side of his face with a fist.  A 
hematoma was observed on the left side of the face and a 
small abrasion was noted under the left eye.  No hemorrhage 
or exudate was noted on fundoscopic examination.  There is no 
record of follow-up treatment or complaints related to this 
injury.  At separation from service in March 1975, the 
veteran denied eye trouble and did not wear glasses.  No 
disabilities affecting either eye were noted on examination.  
  
The first indication of a bilateral eye condition is a 
November 2003 VA outpatient treatment note, which reflect the 
veteran's complaints of occasional itching and the sensation 
of dry eyes in the morning.  His physician diagnosed dry eye 
syndrome in both eyes, questionable pigment dispersion 
syndrome, and trace cataracts in both eyes.  January 2004 VA 
outpatient treatment records note that the veteran has 
complained of discomfort and blurring, left eye worse than 
the right, "ever since he got pepper sprayed last October."  
His physician's impression was bilateral dry eyes exacerbated 
by posterior blepharitis, as well as suspected pigment 
dispersion syndrome.  

In this case, there is no dispute that the veteran is 
currently receiving medical treatment for several bilateral 
eye conditions, including posterior blepharitis and possible 
pigment disbursement syndrome.  The question is whether the 
veteran's bilateral eye disorder is related to service in any 
way.

The first complaints of a bilateral eye disorder did not 
occur until November 2003, more than twenty-eight years after 
the veteran's discharge from active duty.  The veteran 
underwent a physical examination at separation from service 
in March 1975, at which time no conditions affecting either 
eye were noted.  Despite competent medical evidence of a 
current disability, direct service connection, based upon 
incurrence during active service, is not warranted.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The lengthy period 
without treatment and lack of documented evidence of 
continuity of symptomatology weighs against the claim. Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Moreover, the Board finds that the veteran's contentions 
regarding the etiological relationship between his bilateral 
eye disorder and active service are not credible, given the 
content of his service records.  The veteran has attested to 
chemical and mustard gas exposure during active service, and 
in written correspondence has reported experiencing burning, 
stinging eyes during the incident.  However, the available 
service medical records reflect no complaints of burning or 
stinging in either eye, treatment for a bilateral eye 
condition, or treatment for chemical exposure during active 
service.  In addition, VA outpatient treatment records 
indicate the veteran first had onset of symptoms one month 
after being sprayed with pepper spray, decades after service.  
Thus, no connection to service is shown by the medical 
evidence of record. 

Other than the veteran's contentions, there is no evidence 
tending to show that his bilateral eye disorder was incurred 
during the course of active service.  As a lay person, his 
contentions in this regard cannot be accorded probative 
value.  

Accordingly, service connection for a bilateral eye disorder 
is denied.  


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for tinnitus is denied. 

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for carbon monoxide 
exposure is denied. 

Entitlement to service connection for poison from chemicals 
is denied.

Entitlement to service connection for exposure to 
tuberculosis is denied.

Entitlement to service connection for cardiac arrhythmia is 
denied.

Entitlement to service connection for bilateral eye condition 
is denied. 





REMAND

The veteran seeks service connection for hepatitis C. He 
alleges that he contracted hepatitis C as a result of sharing 
shaving razors with other soldiers while in service.  The 
first indication of hepatitis C is noted in January 2004 VA 
outpatient treatment records.  April 2004 treatment records 
note the veteran's reported history of jaundice in 1996.  The 
veteran indicated that he received treatment for jaundice at 
a VA medical center in St. Louis, Missouri; however, these 
treatment records have not been associated with the claim 
file.  

The available medical evidence does not reflect exposure to 
any identifiable risks for hepatitis C; such as a history of 
blood transfusions, tattoos, or intravenous drug abuse.  VA's 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when necessary to make a decision 
on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).  The record 
does not contain a medical opinion as to the etiology of the 
veteran's hepatitis C.

In addition, the veteran seeks a compensable disability 
rating for bilateral hearing loss.  While the medical 
evidence that is currently of record fails to show bilateral 
hearing loss of greater severity than is currently rated, the 
veteran has asserted in January 2007 correspondence that he 
has been issued hearing aids from the VA Medical Center 
(VAMC).  Since the veteran asserts that his hearing loss has 
worsened since his November 2004 VA audio examination was 
performed, the Board is of the opinion that a new audiometric 
examination should be scheduled.  In addition, the veteran's 
most recent VA treatment records should be associated with 
the claim file.  

Accordingly, these claims are REMANDED for the following 
action:

1. The RO should obtain all records of VA 
medical treatment afforded to the veteran 
by the VA health system in Gainesville, 
Florida, subsequent to March 2005, for 
inclusion in his claims file.
 
2.  Contact the St. Louis VAMC and request 
any medical treatment records of the 
veteran dated from 1996 to the present. If 
no records are available, this fact should 
be documented in the claims file.

3.  Thereafter, the veteran should be scheduled 
for a physical examination.  The claims folder 
should be provided to the examiner to ensure his 
or her familiarity with the veteran's pertinent 
history, and a notation to the effect that the 
claims folder was reviewed should be included in 
any report provided.  Any indicated tests or 
studies should be performed.  After examination 
and review of the claim folder, the examiner 
should provide an opinion as to whether it is as 
likely as not (50 percent or higher) that the 
veteran's current hepatitis C disability had its 
onset in service, or whether such disorder is 
related to service, to include sharing shaving 
razors with other soldiers.  

4.  The veteran should be scheduled for an 
audiometric examination to determine the 
severity of his bilateral hearing loss. 
The claims folder should be made available 
to the examiner for review before the 
examination. All tests and studies deemed 
helpful by the examiner should be 
conducted in conjunction with the 
examination.

5.  After undertaking any additional development 
deemed appropriate in addition to that requested 
above, the RO should re-adjudicate the remaining 
issues on appeal.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a supplemental 
statement of the case and given an opportunity 
to respond, before the case is returned for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


